Case: 19-60616    Document: 00515550757     Page: 1   Date Filed: 09/02/2020




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                        Fifth Circuit

                                                                       FILED
                                  No. 19-60616
                                                                  September 2, 2020
                                                                    Lyle W. Cayce
                                                                         Clerk
INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, AFL-
CIO, CLC, LOCAL UNIONS 605 AND 985,

             Petitioner

v.

NATIONAL LABOR RELATIONS BOARD,

             Respondent




                 On Petition for Review of Decision and Order
                    of the National Labor Relations Board


Before JONES, ELROD, and HIGGINSON, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge.
      Under the National Labor Relations Act (“NLRA” or “Act”), it is an
“unfair labor practice” for an employer “to refuse to bargain collectively with
the representatives of [its] employees.” 29 U.S.C. § 158(a)(5). This case requires
the court to determine whether transmission and distribution dispatchers, a
group of workers employed by Entergy Mississippi, Incorporated (“Entergy”),
are “employees” or “supervisors” under the Act. The unions representing
Entergy’s dispatchers (collectively, “IBEW”) argue that the National Labor
Relations Board (“the Board”) erred when it deemed dispatchers “supervisors,”
thereby excluding them from the Act’s collective bargaining protections.
     Case: 19-60616       Document: 00515550757         Page: 2     Date Filed: 09/02/2020



                                       No. 19-60616
       This is the third time that we have been asked to consider the
employment status of Entergy’s dispatchers. Because we hold that the Board’s
most recent decision was well-reasoned and supported by substantial evidence,
we AFFIRM.


                                              I.
       Entergy is a power utility company “engaged in the production and
distribution of electrical power.” The company distributes electrical power to
residential and commercial customers across fourteen geographic networks in
the state of Mississippi. In the event of an unexpected interruption in service,
Entergy’s transmission and distribution dispatchers work with field employees
to restore power to the affected areas. The term “field employees” encompasses
a broad array of workers employed by Entergy, including “mechanics,
troublemen, linemen, relaymen, switchmen, and substation employees.” Each
year, dispatchers are responsible for addressing between 20,000 and 25,000
unexpected outages, or cases of “trouble.”
       When a dispatcher learns of a trouble area, he may interrupt a field
employee’s daily schedule and ask the employee to report to the area to
diagnose and correct the problem. Once summoned by a dispatcher, a field
employee remains under the direction of the dispatcher until he is released. 1
Even after an outage has been resolved, a dispatcher may “continue[] to route
[field employees] around [to other trouble areas].” Dispatchers retain the
ability to direct field employees to new trouble areas as the circumstances of
an outage evolve. Although a dispatcher cannot force a field employee to stay




       1 As the Board explains in its brief, there may be an exception if a field employee has
to deal with a “major critical emergency at home.” Most often, however, field employees are
“required to stay at work and continue to work until released” by the dispatcher.
                                              2
    Case: 19-60616      Document: 00515550757      Page: 3    Date Filed: 09/02/2020



                                   No. 19-60616
on the job after hours, 2 he can ask an employee to leave his designated
geographic area in order to address an outage in a different location. In fact, it
is “standard operating procedure” for a dispatcher to ask a field employee to
travel to a new trouble area and remain there in the event that additional
service issues develop.
      In some cases, multiple field employees are required to address a given
outage. Typically, the first field employee to arrive on the scene of an outage
informs the dispatcher how many additional field employees are needed to
effectively resolve the issue. The parties’ collective bargaining agreement
requires dispatchers to provide field employees with all of the resources—
including people—necessary to complete a job. However, it is ultimately up to
the “system dispatcher to make [the] call” regarding how many field employees
to designate to a particular trouble area. Entergy does not maintain clear
guidelines dictating how many employees a dispatcher should summon for
each emergency situation. Instead, “[t]he dispatcher [is] . . . held accountable .
. . for calling more help if he needs it,” juggling the requests of field employees
and the evolving conditions on the ground.
      Dispatchers are sometimes forced to decline field employees’ requests for
additional support in order to protect the safety of other employees or to
prioritize more pressing matters. For example, if the dispatcher determines
that there is a higher-priority outage that must be addressed first, he might
delay sending additional resources requested by field employees. In making
this determination, dispatchers consider numerous factors, including the
severity and urgency of the outage, the weather, and the nature of the clients
affected by the outage. These factors are not exclusive or firm, and dispatchers



      2The Board also heard testimony explaining that no employee of Entergy—including
the CEO—would have the authority to force a field employee to stay after-hours.
                                          3
    Case: 19-60616        Document: 00515550757      Page: 4    Date Filed: 09/02/2020



                                    No. 19-60616
are often required to make quick decisions based on unique circumstances. It
is the dispatcher’s responsibility to “prioritize[] the work for [field employees]
and send[] them and direct[] them to where [the dispatcher] needs them.” If
the dispatcher decides to wait to send additional help, he can redirect field
employees to other trouble areas until he is able or willing to direct the
necessary resources to resolve the larger outage.
      Sometimes,      a    dispatcher    must    handle    multiple     trouble   areas
simultaneously. In those cases, dispatchers are responsible for determining the
order in which to address each outage. Dispatchers rely upon a loose set of
criteria in making prioritization decisions, but Entergy does not maintain
strict rules that mandate dispatchers address certain outages before others. 3
Therefore, while it might be “good practice” for a dispatcher to resolve an
outage at a hospital before directing field employees to other areas of trouble,
it is “not a rule.” It is ultimately up to the dispatcher to “weigh all th[e] variable
factors” to make a prioritization decision. Dispatchers may seek to prioritize
outages that affect larger clients, referred to as “major accounts,” but they
retain the discretion to adjust their priority list based on “the situation at
hand.” If an outage occurs after hours or at a time when a “major account” is
not operating, dispatchers may prioritize a different outage in order to best
serve the needs of all customers. Dispatchers are also expected to balance
logistical considerations, and may ask a field employee to address a smaller
outage on the way to a larger or more critical outage. In making these
decisions, dispatchers consider a host of factors, such as whether an outage is
expected to damage a customer’s facilities or whether unrepaired outages could
increase the risk that a new outage develops.



      3  Dispatchers receive informal training from more senior dispatchers regarding the
process of prioritizing multiple outages.
                                           4
    Case: 19-60616     Document: 00515550757      Page: 5   Date Filed: 09/02/2020



                                  No. 19-60616
      In the event that multiple outages simultaneously affect several major
accounts, dispatchers use their discretion to determine which account to
address first. They must make quick decisions regarding whether to send field
employees to the trouble area “with the most customers” or the one where a
hospital is located—a discretionary choice not susceptible to clear guidelines
or rules. In short, there is “no handbook, guidelines or documents” for
determining how to prioritize multiple trouble cases that each affect a major
account.


                                        II.
      In 2003, Entergy filed a petition with the Board to have dispatchers
recognized as supervisors under Section 2(11) of the NLRA, as amended, 29
U.S.C. § 152(11). See 29 C.F.R. § 102.60(b) (authorizing a labor organization or
an employer to file a petition for “clarification of an existing bargaining unit”).
After a hearing, the Board’s Acting Regional Director concluded that
dispatchers are not supervisors because they act in accordance with
“established rules and within limited parameters.”
      Entergy sought review of the Acting Regional Director’s decision, and the
Board granted the request. The Board remanded the case for further
consideration in light of the Board’s then-recent decision in Oakwood
Healthcare, Inc., 348 NLRB 686 (2006). On remand, the Acting Regional
Director issued another order reaffirming the conclusion that dispatchers are
employees, not supervisors. Entergy again sought review from the full Board,
and the Board affirmed the Acting Regional Director’s decision.
      Despite the Board’s conclusion, Entergy refused to bargain with
dispatchers, and the Board’s Acting General Counsel filed a charge against the
company, asserting that its actions violated Sections 8(a)(1) and (5) of the
NLRA. See 29 U.S.C. §§ 158(a)(1), (5) (deeming it an unfair labor practice to
                                        5
    Case: 19-60616     Document: 00515550757     Page: 6   Date Filed: 09/02/2020



                                  No. 19-60616
“interfere with, restrain, or coerce employees in the exercise of [their] rights,”
and to “refuse to bargain collectively with [an employee’s] representatives”).
The Board concluded that Entergy had unlawfully failed to recognize
dispatchers as part of the bargaining unit, and granted the Acting General
Counsel’s motion for summary judgment.
      Entergy petitioned the Fifth Circuit for review of the Board’s decision.
On August 1, 2014, the court applied the Supreme Court’s recently-issued
decision in NLRB v. Noel Canning, 134 S. Ct. 2550 (2014), and held that the
Board lacked a quorum when it issued its summary judgment order. See
Entergy, Miss., Inc. v. NLRB, 576 F. App’x 415 (5th Cir. 2014) (per curiam)
[Entergy I]. As a result, it vacated the order and remanded the case back to the
Board. Id. On October 31, 2014, the Board again concluded that Entergy had
engaged in unfair labor practices by refusing to bargain with dispatchers, and
Entergy sought review from this court. See Entergy Miss., Inc. v. NLRB., 810
F.3d 287, 292 (5th Cir. 2015) [Entergy II].
      On December 7, 2015, we issued our decision in Entergy II. The
unanimous panel concluded that there was substantial evidence in the record
to support the Board’s decision that dispatchers do not “responsibly direct”
field employees or “assign” them to a “time” or to a “significant overall dut[y].”
Id. at 296, 298. However, we remanded to the Board on one “narrow
question”—“whether the dispatchers exercise ‘independent judgment’ in
assigning field employees to places.” Id. at 298. We explained that the Board
had ignored evidence that “arguably shows” that its original decision on this
question was flawed. Id.
      On remand, the Board reconsidered its previous decisions and held that
the evidence identified by our court “establishes that the dispatchers assign
field employees to places using independent judgment.” As a result, the Board
concluded that dispatchers fit within one of the statutory definitions of
                                        6
    Case: 19-60616    Document: 00515550757      Page: 7    Date Filed: 09/02/2020



                                 No. 19-60616
“supervisor” and were therefore excluded from the collective bargaining unit.
IBEW timely appealed.


                                      III.
      Whether an employee meets the statutory definition of “supervisor” is a
question of fact. Entergy Gulf States v. NLRB, 253 F.3d 203, 208 (5th Cir.
2001). As the party seeking to establish the supervisory status of dispatchers,
Entergy bears the burden of proving that dispatchers meet the NLRA’s
definition. Entergy II, 810 F.3d at 295.
      Under 29 U.S.C. § 160(e), the Board’s findings of fact are “conclusive” if
they are “supported by substantial evidence on the record considered as a
whole.” “Substantial evidence is that which is relevant and sufficient for a
reasonable mind to accept as adequate to support a conclusion. It is more than
a mere scintilla, and less than a preponderance.” Creative Vision Res. v. NLRB,
882 F.3d 510, 515 (5th Cir. 2018) (citation omitted). The court may not “make
credibility determinations or reweigh the evidence,” and should “defer to the
plausible inferences the Board draws from the evidence, even if [the court]
might reach a contrary result were [it] deciding the case de novo.” Alcoa Inc. v.
NLRB, 849 F.3d 250, 255 (5th Cir. 2017) (cleaned up).
      “Because of the infinite and subtle gradations of authority within a
company,    courts   normally     extend     particular    deference   to   NLRB
determinations that a position is supervisory.” Entergy II, 810 F.3d at 292
(cleaned up). At the same time, we have repeatedly explained that the court’s
deference is not limitless. See Carey Salt Co. v. NLRB, 736 F.3d 405, 410 (5th
Cir. 2013); Creative Vision Res., 882 F.3d at 515 (observing that the court’s
review is not “pro forma” or “merely a ‘rubber stamp’”). In reaching its
conclusion on the supervisory status of an employee, the Board must engage
in “reasoned decisionmaking.” Allentown Mack Sales & Serv., Inc. v. NLRB,
                                       7
    Case: 19-60616     Document: 00515550757       Page: 8   Date Filed: 09/02/2020



                                  No. 19-60616
522 U.S. 359, 374 (1998) (citation omitted). The Board may not “ignore[] a
portion of the record,” NLRB v. McCullough Envtl. Servs., Inc., 5 F.3d 923, 935
(5th Cir. 1993) (citation omitted), and the court must “consider the facts that
militate or detract from the NLRB’s decision as well as those that support it.”
Alcoa, Inc., 849 F.3d at 255 (citation omitted).
      We accord Chevron deference to the Board’s interpretations of
ambiguous provisions of the NLRA. See NLRB v. Ky. River Cmty. Care, Inc.,
532 U.S. 706, 713 (2001). We will uphold the Board’s interpretations “so long
as [they are] rational and consistent with the Act.” D.R. Horton, Inc. v. NLRB,
737 F.3d 344, 349 (5th Cir. 2013) (citation omitted).


                                       IV.
                                       A.
      The NLRA guarantees employees the right to unionize and to appoint a
bargaining representative. See 29 U.S.C. § 157. The Act also requires
employers to bargain with the representatives of their employees, 29 U.S.C. §
158(a)(5), but these protections do not extend to “any individual employed as a
supervisor.” 29 U.S.C. § 152(3); Entergy II, 810 F.3d at 291 (“To ensure that
unions stay loyal to workers’ interests, [the Act] excludes ‘supervisors’ from the
class of ‘employees’ guaranteed the right to unionize and bargain.”).
      Because the Act distinguishes between employees and supervisors, “the
statutory definition of supervisor [is] essential in determining which
employees are covered by the Act.” NLRB v. Health Care & Retirement Corp.
of Am., 511 U.S. 571, 573 (1994).       Section 2(11) of the NLRA defines a
supervisor as:
      [A]ny individual having authority, in the interest of the employer,
      to hire, transfer, suspend, lay off, recall, promote, discharge,
      assign, reward, or discipline other employees, or responsibly to
      direct them, or to adjust their grievances, or effectively to
                                        8
     Case: 19-60616       Document: 00515550757         Page: 9     Date Filed: 09/02/2020



                                       No. 19-60616
       recommend such action, if in connection with the foregoing the
       exercise of such authority is not of a merely routine or clerical
       nature, but requires the use of independent judgment.
29 U.S.C. § 152(11). The Supreme Court has explained that this definition “sets
forth a three-part test for determining supervisory status.” Ky. River, 532 U.S.
at 712–13. “Employees are statutory supervisors if (1) they hold the authority
to engage in any 1 of the 12 listed supervisory functions, (2) their exercise of
such authority is not of a merely routine or clerical nature, but requires the
use of independent judgment, and (3) their authority is held in the interest of
the employer.” Id. at 713 (internal quotation marks and citation omitted). 4
“Section 2(11) is to be read in the disjunctive, with the existence of any one of
the statutory powers,” or supervisory functions, “sufficient to confer
supervisory status.” Poly-Am., Inc. v. NLRB, 260 F.3d 465, 479 (5th Cir. 2001)
(quoting NLRB v. KDFW-TV, Inc., 790 F.2d 1273, 1276 (5th Cir. 1986)).
       Both the Board and this court have previously addressed the supervisory
status of dispatchers employed by power utility companies. 5 The Board’s
conclusions have changed over time, informed by evolving guidance on the
statutory definition of a supervisor. See, e.g., Big Rivers Elec. Corp., 266 NLRB
72 (1983) (holding that electrical dispatchers are supervisors because they
work without the benefit of clear guidelines or manuals); Miss. Power & Light
Co., 328 NLRB 965, 971–73 (1999) (reversing prior decisions and holding that
dispatchers are not supervisors because they follow “established protocol” and
make assignments “within parameters carefully drawn”), reversed by Entergy


       4The parties here agree that dispatchers exercise authority in the interest of Entergy.
       5Though the history of electrical dispatcher cases provides an important backdrop for
the Board’s decision in this case, there is no categorical rule that all dispatchers must have
the same supervisory status. Compare NSTAR Elec. & Gas Co. & Utility Workers Union of
America, 360 NLRB No. 106 (2014) (holding that NSTAR’s dispatchers are not supervisors),
with Entergy Miss., Inc., 367 NLRB No. 109 (2019) (holding that Entergy’s dispatchers are
supervisors); see also Abilene Sheet Metal, Inc. v. NLRB, 619 F.2d 332, 343 (5th Cir. 1980)
(observing that supervisory status is a fact-intensive inquiry).
                                              9
    Case: 19-60616     Document: 00515550757      Page: 10    Date Filed: 09/02/2020



                                   No. 19-60616
Gulf States, 253 F.3d at 211; see also Ky. River, 532 U.S. at 713 (criticizing the
Board for an overly narrow interpretation of “independent judgment” and
explaining that workers can exercise independent judgment even when their
discretion involves “ordinary professional or technical judgment . . . in
accordance with employer specified standards”). The Board’s most recent
opinion concluded that Entergy’s dispatchers meet one of the statutory
definitions of a supervisor: they “assign” employees to places using
“independent judgment.”
      The Board recently clarified the definitions of these key statutory
phrases in Section 2(11). In Oakwood Healthcare, Inc., the Board “construe[d]
the term ‘assign’ to refer to the act of designating an employee to a place (such
as a location, department or wing), appointing an employee to a time (such as
a shift or overtime period), or giving significant overall duties, i.e., tasks, to an
employee.” 348 NLRB at 689. The Board was explicit that a worker’s ability to
“affect one of these—place, time, or overall tasks—can be a supervisory
function.” Id. (emphasis added). Although a person exercises “assignment”
power if he assigns an employee to “a certain department (e.g., housewares) or
to a certain shift (e.g., night),” a worker does not make an “assignment” merely
by “choosing the order in which the employee will perform discrete tasks within
those assignments.” Id. The Board explained that an employee exercises
assignment powers by designating “significant overall duties to an employee,”
but he does not do so when he merely gives “ad hoc instruction.” Id.
      Oakwood also clarified the meaning of “independent judgment.” The
Board held that a worker exercises independent judgment when he “act[s] . . .
free of the control of others and form[s] an opinion or evaluation by discerning
and comparing data.” Id. at 693. “[J]udgment is not independent if it is dictated
or controlled by detailed instructions.” Id. However, the “mere existence of
company policies does not eliminate independent judgment from decision-
                                         10
   Case: 19-60616     Document: 00515550757     Page: 11    Date Filed: 09/02/2020



                                 No. 19-60616
making if the policies allow for discretionary choices.” Id. If an employer
maintains a policy that guides an employee’s actions while granting the
employee discretion to “deviate from that policy based on the [employee’s]
assessment of the particular circumstances,” the employee exercises
independent judgment. Id. The Board also noted that the term “independent
judgment” is “ambiguous as to the degree of discretion required for supervisory
status,” and therefore, the Board has the authority to define its meaning within
reasonable limits. Id. at 714 (citing Ky. River, 532 U.S. at 713).
                                       B.
      After we remanded this case in Entergy II, the Board held that
dispatchers meet the statutory definition of “supervisor” because they assign
field employees to places using independent judgment. The Board explained
that the evidence identified by the Entergy II panel shows that dispatchers
“prioritiz[e] outages, determin[e] how many employees should be sent to
address a given outage, and decid[e] [whether] to reassign field employees or
hold them over from their regular shift.” Relying on Oakwood, the Board held
that this evidence demonstrates that dispatchers make decisions “free from the
control of others”—thus exercising independent judgment.
      IBEW argues that this decision was not supported by substantial
evidence and violated the Board’s obligation to engage in reasoned
decisionmaking.
                                        i.
      IBEW first argues that the Board erred when it failed to provide a
reasoned explanation for its conclusion that dispatchers “assign” employees to
“places.” As the Supreme Court has explained, the first prong of the Section
2(11) three-part test requires a supervisor to “hold the authority to engage in
any 1 of the 12 listed supervisory functions.” Ky. River, 532 U.S. at 713. In
2011, when the Board held that dispatchers are not supervisors, it assumed
                                       11
   Case: 19-60616         Document: 00515550757         Page: 12    Date Filed: 09/02/2020



                                       No. 19-60616
without deciding that the “temporary assignment [of field employees] to a place
of work constitutes assignment [under] Section 2(11).” In 2015, when we
remanded the case, we also did not render a conclusive holding on the
threshold question of whether dispatchers satisfy this element of the statutory
definition. See Entergy II, 810 F.3d at 298 (holding that the evidence “arguably”
meets the assignment standard). On remand, the Board did not provide a
detailed analysis of this question, holding instead that dispatchers’ actions
“undisputedly” constitute assignment. The union argues that this conclusion
was flawed because dispatchers are not authorized to make permanent
assignments and they do not have the power to require a field employee to
remain on the job past the conclusion of his shift.
      We agree with IBEW that the Board failed to meaningfully engage with
the scope of “assignment” powers under Section 2(11) or with Oakwood’s
clarification of this statutory term. The Board’s brief discussion of
“assignment” was reduced to a simple conclusion: because dispatchers’
decisions “necessarily result in . . . sending particular field employees to
particular places,” they “undisputedly assign employees to places.” In reaching
this conclusion, the Board did not address the allegedly temporary nature of
dispatchers’ assignments or the dispatchers’ inability to require certain
conduct.
      Although the Board did not provide detailed analysis of dispatchers’
assignment powers, its cursory treatment of this issue is excused by IBEW’s
own failure to adequately raise its argument before the Board. Under Section
10(e) of the NLRA, “[n]o objection that has not been urged before the Board, . .
. shall be considered by the court, unless the failure or neglect to urge such
objection shall be excused because of extraordinary circumstances.” 6 29 U.S.C.


      6   IBEW does not argue that its failure is excused by “extraordinary circumstances.”
                                             12
   Case: 19-60616     Document: 00515550757      Page: 13   Date Filed: 09/02/2020



                                  No. 19-60616
§ 160(e). Section 10(e) stems from the “bedrock principle” that “courts should
not topple over administrative decisions unless the administrative body not
only has erred but has erred against objection made at the appropriate time.”
NLRB v. Saint-Gobain Abrasives, Inc., 426 F.3d 455, 458 (1st Cir. 2005)
(alterations omitted) (emphasis added) (citing United States v. L.A. Tucker
Truck Lines, Inc., 344 U.S. 33, 37 (1952)). Section 10(e) bars consideration of
an issue that was “not raised during the proceedings before the Board.” Woelke
& Romero Framing, Inc. v. NLRB, 456 U.S. 645, 665 (1982). In order to meet
the requirements of Section 10(e), an objection must be specific enough to place
the agency on notice of the party’s objections. See Marshall Field & Co. v.
NLRB, 318 U.S. 253, 255 (1943) (holding that a “general objection” does not
sufficiently apprise the Board of the petitioner’s arguments, and “may well
account for the Board’s failure to consider [the particular] question”); Saint-
Gobain, 426 F.3d at 458.
      IBEW contends that it has repeatedly asserted that dispatchers do not
“assign” people to “places,” but the union admitted during oral argument that
it did not argue this point in its most recent brief to the Board. In the position
paper IBEW filed on remand from the Fifth Circuit in 2015, IBEW did not
argue that dispatchers do not “assign” field employees to “places,” nor did it
elaborate upon the points it makes here about the “temporary” nature of
assignments or dispatchers’ inability to require action. Though IBEW did not
explicitly concede that dispatchers exercise assignment powers, it has not
made a meaningful argument to the Board on this issue since 2007—eight
years before we remanded this case to the Board in Entergy II.
      IBEW’s failure to raise these arguments at the appropriate time—in its
brief to the Board on remand—precludes our court from considering
dispatchers’ assignment powers. See Saint Gobain, 426 F.3d at 458; May Dep’t
Stores Co. v. NLRB, 326 U.S. 376, 386 n.5 (1945). We have relied on Section
                                       13
    Case: 19-60616        Document: 00515550757          Page: 14     Date Filed: 09/02/2020



                                       No. 19-60616
10(e) to bar appellate review of an issue not briefed to the Board, holding that
the party’s failure to adequately present its theory relieves the Board of an
obligation to provide analysis on the issue. See Creative Vision Res., 882 F.3d
at 528; Gulf States Mfg. Inc. v. NLRB, 704 F.2d 1390, 1396–97 (5th Cir. 1983).
The Supreme Court has also declined to excuse a party’s failure to make a
detailed objection to the Board where the aggrieved party “could have objected
. . . in a petition for reconsideration or rehearing,” but did not do so. Woelke,
456 U.S. at 666. 7
       IBEW argues that we should overlook Section 10(e)’s limitations because
the Board does not rely upon this doctrine. Instead, Entergy, as Intervenor,
asks the court to bar consideration of the union’s assignment argument under
Section 10(e), and the Board has not stated a position on this issue. In
Independent Electrical Contractors of Houston, Inc. v. NLRB, we declined to
apply Section 10(e) to bar review of an argument when the Intervenor, and not
the Board, claimed waiver. 720 F.3d 543, 550 (5th Cir. 2013). We observed that
Section 10(e) “is for the benefit of the Board, not a sword for intervenors,” and
explained that the requirement to raise an issue before the Board “can be
measured in context.” Id. at 551.
       Independent Electrical Contractors may permit our court to excuse a
party’s failure to comply with Section 10(e), but we do not believe that the case
forbids the application of 10(e) under these circumstances. IBEW has not
shown that the Board was on notice of its assignment argument, which had
last been raised nearly a decade before the remand in Entergy II. This stands
in contrast to Independent Electrical Contractors, where we noted that the


       7 Though it does not cite a particular regulation, Entergy argues that IBEW could
have filed a motion for reconsideration with the Board before appealing to this court. In its
reply brief, IBEW does not object to this portion of Entergy’s brief. See also Gulf States Mfg.,
704 F.2d at 1398 (citing regulations permitting an aggrieved party to file a motion for
reconsideration in some circumstances).
                                              14
   Case: 19-60616       Document: 00515550757    Page: 15   Date Filed: 09/02/2020



                                  No. 19-60616
Board had fully considered the issue in dispute, demonstrating that “the
policies underlying the [10(e)] rule are not implicated.” Indep. Elec.
Contractors, 720 F.3d at 551 (citation omitted); see also Davis Supermarkets,
Inc. v. NLRB, 2 F.3d 1162, 1175 (D.C. Cir. 1993) (noting that “briefing and
argument before the Board are desirable,” but “[t]he critical inquiry is whether
the Board was given notice of the parties’ objections to the Board’s solutions”
(cleaned up)). The Supreme Court has also stated that Section 10(e) can be
considered by an appeals court sua sponte, undermining IBEW’s argument
that the doctrine’s reach depends upon which party cites it. See May Dep’t
Stores, 326 U.S. at 386 n.5.
      This conclusion is further supported by our cases discussing waiver
principles in the context of a remand and subsequent appeal. “It is well settled
in this Circuit that the scope of appellate review . . . is limited to matters
presented to the [court below].” Keelan v. Majesco Software, Inc., 407 F.3d 332,
339 (5th Cir. 2005). When reviewing a criminal appeal following a
resentencing, we have affirmed the general principle that a party “may not
revive in the second round an issue he allowed to die in the first.” United States
v. Lee, 358 F.3d 315, 324 (5th Cir. 2004) (quoting United States v. Whren, 111
F.3d 956, 960 (D.C. Cir. 1997)). Not only did IBEW fail to argue to the Board
that dispatchers do not exercise assignment, it also failed to make this
argument to our court in 2015. See Lindquist v. City of Pasadena, 669 F.3d 225,
239–40 (5th Cir. 2012) (“[A]n issue that could have been but was not raised on
appeal is forfeited and may not be revisited by the district court on remand.
The doctrine also prevents us from considering such an issue during a second
appeal.”). The fact that IBEW did not concede assignment powers does not
alter this conclusion, because a litigant “must press and not merely intimate
[an] argument” in order to preserve it for appeal. FDIC v. Mijalis, 15 F.3d 1314,
1327 (5th Cir. 1994).
                                       15
    Case: 19-60616        Document: 00515550757           Page: 16     Date Filed: 09/02/2020



                                        No. 19-60616
           We therefore hold that IBEW waived its argument about dispatchers’
assignment power, barring our review of the issue. See Creative Vision Res.,
882 F.3d at 528. 8
                                               ii.
       IBEW also challenges the Board’s conclusion that dispatchers exercise
independent judgment when making assignments—the second prong of the
Kentucky River three-part test. On remand, the Board found that the evidence
we identified in Entergy II demonstrated that dispatchers exercise discretion
when they prioritize outages, determine the number of employees to send to
the site of an outage, and reassign employees in response to changing
circumstances. Because these decisions require dispatchers to “make complex
decisions” without clear “standard operating procedures or rules,” the Board
held that dispatchers exercise independent judgment.
       IBEW challenges the Board’s independent judgment conclusion on three
grounds: (1) the Board’s decision overlooked contrary evidence in the record;
(2) the Board erred when it considered evidence of dispatchers’ prioritization
decisions; and (3) the Board erroneously overlooked the fact that dispatchers
do not assess the skills of field employees.
                                               a.
       IBEW first argues that the Board arbitrarily ignored evidence that
weighs against its “independent judgment” conclusion, including evidence that
suggests that dispatchers make decisions in accordance with clear company
guidelines. The Board may not “ignore[] a portion of the record” in reaching its



       8 We reject Entergy’s alternative argument that the Board did not have to reach the
issue of dispatchers’ assignment power. Though the Board’s conclusion was not detailed, it
nonetheless meets the Kentucky River test, which requires a finding that an employee meets
all three prongs of the Section 2(11) definition. See Ky. River, 532 U.S. at 713; see also Roberts
v. Cardinal Servs., Inc., 266 F.3d 368, 378 (5th Cir. 2001) (holding that a conjunctive test
requires a showing on all elements of the test).
                                               16
    Case: 19-60616    Document: 00515550757       Page: 17   Date Filed: 09/02/2020



                                  No. 19-60616
decision, McCullough Envtl. Servs., Inc., 5 F.3d at 935, and we have remanded
cases where the Board fails to comply with its obligation to consider all
relevant facts. See, e.g., Carey Salt, 736 F.3d at 410. Indeed, we remanded this
case to the Board in Entergy II precisely because we held that the Board had
ignored a portion of the record in reaching its conclusion. See Entergy II, 810
F.3d at 297.
      We have also explained, however, that the substantial evidence standard
is “highly deferential.” U.S. Cellular Corp. v. City of Wichita Falls, 364 F.3d
250, 256 (5th Cir. 2004) (citation omitted). Though we must consider facts that
“militate or detract” from the Board’s conclusion, Alcoa, 849 F.3d at 255,
reversal is not required merely because the evidence could support two
contrary conclusions. See, e.g., El Paso Elec. Co. v. NLRB, 681 F.3d 651, 656
(5th Cir. 2012) (“We may not reweigh the evidence, try the case de novo, or
substitute our judgment for that of the Board.”).
      The Board’s decision on remand relies on the evidence we identified in
2015, which we explained “arguably shows” that dispatchers meet the NLRA’s
definition of supervisor. Entergy II, 810 F.3d at 298. Although the Board did
not explicitly refer to the evidence that had previously led it to the opposite
conclusion, it took “[o]fficial notice” of the factual record that was before the
Board in previous iterations of this case. The Board also explained that “[t]he
facts are fully discussed” in its previous decision, and its brief recitation of the
facts on remand was intended “to reflect the evidence highlighted by the court
for the Board to consider on remand.”
      These explanations adequately demonstrate that the Board considered
the facts in the record before reaching its conclusion. The Board is not obligated
to “balanc[e] the supervisory aspects of the job with the nonsupervisory in
order to determine [a worker’s] status.” Gurabo Lace Mills, 249 NLRB 658, 658
(1980). When viewed in context, the Board’s most recent decision demonstrates
                                        17
   Case: 19-60616     Document: 00515550757      Page: 18   Date Filed: 09/02/2020



                                  No. 19-60616
that its decision was based on the complete record, including the evidence that
previously led it to the opposite conclusion on dispatchers’ supervisory status.
Against this backdrop, the Board’s conclusion must be sustained, even if the
record might also support the opposite conclusion. See Am. Textile, 452 U.S.
at 523 (“[T]he possibility of drawing two inconsistent conclusions from the
evidence does not prevent an administrative agency’s finding from being
supported by substantial evidence.” (citation omitted)).
                                        b.
      Second, IBEW argues that the Board erred when it considered
dispatchers’ role in prioritizing outages as part of its “independent judgment”
analysis. Because “prioritization” is not one of the functions listed in the
NLRA’s definition of a supervisor, IBEW argues that it was error for the Board
to consider this evidence. See, e.g., Ky. River, 532 U.S. at 713 (explaining that
Section 2(11) requires the supervisor to exercise independent judgment in
connection with one of the supervisory functions).
      Both the Board and federal courts frequently consider prioritization as
an element of supervisory authority, even though “prioritization” is not one of
the listed functions in Section 2(11). See, e.g., Del Valle v. Officemax N.A., 680
F. App’x 51, 62 (3d Cir. 2017) (upholding a determination that a worker is a
supervisor because there was evidence that he “exercised discretion and
independent judgment in . . . prioritizing tasks” (cleaned up)); PPG Aerospace
Indus., Inc., 353 NLRB 223, 223 (2008) (holding that workers “are supervisors
because they have authority to prioritize and make changes to employees’ work
assignments”); see also NLRB v. St. Clair Die Casting, LLC, 423 F.3d 843, 849
(8th Cir. 2005) (affirming the Board’s finding that workers were not
supervisors where there “was evidence . . . that the setup specialists did not
have independent authority to assign operators their initial tasks or to
prioritize the work to be done on the shift”).
                                       18
    Case: 19-60616    Document: 00515550757      Page: 19   Date Filed: 09/02/2020



                                  No. 19-60616
      Because the term “independent judgment” is ambiguous and the “Board
is to be given room to apply the term,” Alois Box Co. v. NLRB, 216 F.3d 69, 182
(D.C. Cir. 2000), the Board’s analysis of dispatchers’ prioritization decisions is
entitled to deference. Here, the Board held that dispatchers’ prioritization of
outages required the use of independent judgment, and that this discretionary
function necessarily results in the assignment of field employees to places. See
NLRB v. Security Guard Serv., Inc., 384 F.2d 143, 147 (5th Cir. 1967)
(explaining that the statute requires a supervisor to “use independent
judgment . . . in performing” specific supervisory functions). We have no trouble
concluding that this interpretation was reasonable, well-reasoned, and
supported by substantial evidence. The record evidence demonstrates that
dispatchers do not rely upon a “manual” when deciding how to prioritize outage
areas. Instead, there are numerous factors that dispatchers must juggle
independently when determining where to send field employees—including the
customers affected by each outage, the location of outages, the number of field
employees needed to address the issue, the weather, and the associated safety
risks. Though Entergy provides dispatchers with loose guidelines to aid these
decisions, “the mere existence of company policies does not eliminate
independent judgment from decision-making if the policies allow for
discretionary choices.” Oakwood, 348 NLRB at 693; see also id. (explaining that
a manual that “details how a charge nurse should respond in an emergency”
does not constrain independent judgment if it is left up to the nurse to
determine “when an emergency exists or . . . [whether] to deviate from that
policy”). And in making these independent and discretionary decisions,
dispatchers necessarily decide which field employees to send to which outages.
See id. at 689.
      The Board’s decision is also consistent with the First Circuit’s contrary
conclusion in NLRB v. NSTAR Elec. Co., 798 F.3d 1 (1st Cir. 2015). In NSTAR,
                                       19
    Case: 19-60616    Document: 00515550757      Page: 20    Date Filed: 09/02/2020



                                  No. 19-60616
the First Circuit affirmed the Board’s conclusion that the company’s electrical
dispatchers do not exercise independent judgment when making assignments.
Id. at 13–14. Unlike here, the court noted that the evidence demonstrated that
the dispatchers were “controlled by detailed instructions” when prioritizing
trouble cases, and that their decisions were the result of “established call-out
procedures.” Id. at 13–14 & n.13. In contrast, the evidence here indicates that
dispatchers are “not dictated by any guidelines, policies and procedures [and
are] supposed to use [their] judgment” when determining which outages to
prioritize and, relatedly, where field employees should be sent. This evidence
distinguishes this case from NSTAR, and is sufficient to establish that the
dispatchers’ prioritization decisions involved independent judgment and meet
the statutory definition. See Ky. River, 532 U.S. at 713 (“It falls clearly within
the Board’s discretion to determine, within reason, what scope of discretion
qualifies.”).
                                        c.
      Finally, IBEW argues that the Board erred when it ignored evidence that
dispatchers do not assess the skills of field employees. IBEW concedes that
skills assessment is not necessary for a finding of independent judgment, but
it argues that this evidence was relevant and should have been considered by
the Board in its independent judgment analysis.
      Whether a purported supervisor uses independent judgment in assessing
the skills of those under his direction is, to be sure, an indicator of supervisory
status. See Oakwood, 348 NLRB at 689 (holding that “matching a patient’s
needs to the skills and special training of a particular nurse is among those
factors critical to the employer’s ability to successfully deliver health care
services”). Courts have noted the significance of such decisions when ruling
both for and against supervisory status. Compare Cooper/T. Smith, Inc. v.
NLRB, 177 F.3d 1259, 1265 (11th Cir. 1999) (“judgment about the individual
                                        20
    Case: 19-60616    Document: 00515550757      Page: 21   Date Filed: 09/02/2020



                                  No. 19-60616
employee’s skills” can establish assignment of employees using independent
judgment), and Am. Diversified Foods, Inc. v. NLRB, 640 F.2d 893, 896 (7th
Cir. 1981) (same), with Thyme Holdings, LLC v. NLRB, No. 17-1191, 2018 WL
3040701, at *3 (D.C. Cir., May 22, 2018) (assignments of nurses engaged in
routine, clerical work was “simply to equalize workloads and ensure timely
completion of tasks”). But here, though there is no evidence in the record that
Entergy’s dispatchers consider field employees’ skills or qualifications, the
evidence demonstrates that dispatchers’ work is far from mechanical,
requiring them to juggle a number of complex factors when making
assignments. This work requires dispatchers to engage in flexible,
individualized assessments of each outage, rather than applying a
predetermined schedule in a rote manner. Skills assessment was unnecessary
to explore in light of this evidence.
      The Board’s decision identified many ways in which dispatchers exercise
independent judgment even without engaging in skills assessment. Our
inquiry on appeal is restricted to a narrow question: whether the Board’s
decision is supported by substantial evidence. This is a “limited” standard of
review, see Central Freight Lines, Inc. v. NLRB, 624 F.2d 1301, 1302 (5th Cir.
1980), and we may not reverse even if we might reach a different decision in
the first instance. See Universal Camera Corp. v. NLRB, 340 U.S. 474, 488
(1951) (holding that court may not “displace the Board’s choice between two
fairly conflicting views, even though the court would justifiably have made a
different choice had the matter been before it de novo”). Because there is
substantial evidence to support the conclusion that dispatchers engage in
independent judgment in making assignments, the Board did not err when it
failed to address the fact that dispatchers do not assess the skills of field
employees.


                                        21
   Case: 19-60616   Document: 00515550757    Page: 22   Date Filed: 09/02/2020



                              No. 19-60616
                                   V.
     For the foregoing reasons, we AFFIRM the judgment of the NLRB and
DENY IBEW’s petition for review.




                                   22